DETAILED ACTION
This Office Action is in response to Applicant’s application 17/212,315 filed on March 25, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 3A and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Examiner notes that Applicant teaches at [0046], Figures 3A and 3B are ‘related art’, and Examiner takes the position that ‘related art’ is prior art.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites ‘308nm’ and Examiner suggests ‘308 nm’ consistent with conventional notation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 which recites the transparent material has a high transmittance to a laser;  Firstly the term “’high” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because ‘high’ has no recognized standard in the art;  Secondly, the transparency of the material will depend upon the wavelength of the laser which is undefined by the claim.  The claim depends upon variables not defined by the claim.
Regarding claim 14 which recites ‘substantially greater’;  the term “’substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because ‘substantially’ has no recognized standard in the art.
Regarding claim 15 which recites ‘substantially smaller’;  the term “’substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because ‘substantially’ has no recognized standard in the art.
Claims 16-20 depend directly or indirectly on claim 15 and are likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 18 which depends upon claim 17, and recites two vertex angles of the inverted-isosceles trapezoid are each of an arc-like shape, as understood by examiner the inverted isosceles trapezoid shape of claim 17 requires the surfaces to be linear, not curved, yet claim 18 seems to require they are not linear but curved or arc-like.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0130966 (Yun).
    PNG
    media_image1.png
    289
    635
    media_image1.png
    Greyscale

Regarding claim 1, Yun discloses a transparent substrate, 1000 [0043] wherein the transparent substrate is provided with a first surface, as annotated, and a protrusion, 1000a [0043], made of a transparent material, e.g. SiO2, is formed on the first surface, as shown.
In reference to the claim language referring to the functions of the device, i.e., "which serves as a support substrate for manufacturing a flexible display substrate", and “for supporting the flexible display substrate”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Yun shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Yun's device and so it meets the claim.
Claims 1, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0296412 (Liu).
    PNG
    media_image2.png
    386
    870
    media_image2.png
    Greyscale

Regarding claim 1, Liu discloses a transparent substrate, 10 [0060], wherein the transparent substrate is provided with a first surface, as annotated, and a protrusion, 11 [0060], made of a transparent material, e.g. glass, is formed on the first surface, as shown.
In reference to the claim language referring to the functions of the device, i.e., "which serves as a support substrate for manufacturing a flexible display substrate", and “for supporting the flexible display substrate”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Yun shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Yun's device and so it meets the claim.
Regarding claim 8 Liu discloses a method for manufacturing a flexible display substrate, comprising: 
    PNG
    media_image3.png
    426
    1066
    media_image3.png
    Greyscale


providing a transparent substrate, 10 [0060], the transparent substrate being provided with a first surface, as annotated, a protrusion, as annotated, made of a transparent material, i.e. substrate material glass, being formed on the first surface, as shown; 
forming a flexible base substrate, e.g. PI 40 [0068], on the first surface of the support substrate, as shown, the flexible base substrate being provided with a flat surface, as annotated, at a side away from the first surface,  as shown, the flexible display substrate being provided with a bending region, 101 [0054], at a position corresponding to the protrusion, as shown; 
forming a driving circuitry, 70 [0071], and a light-emission unit, 80 [0071], at a side of the flexible base substrate away from the support substrate, as shown; and 
peeling the flexible display substrate off from the support substrate through a laser lift-off process as described at [0071-75].
In reference to the claim language referring to the functions of the device, i.e., "which serves as a support substrate for manufacturing a flexible display substrate", and “for supporting the flexible display substrate”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Liu method results in all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure resulting from Liu’s method and so it meets the claim.
Regarding claim 9 which depends upon claim 8, Liu teaches the forming the flexible base substrate on the first surface of the support substrate comprises: forming the flat flexible base substrate continuous with the protrusion through a coating and baking process at [0066].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 2 which depends upon claim 1, at Figure 7 Liu suggests a distance between a side of the protrusion away from the first surface and the first surface is substantially equal to a thickness of a flexible base substrate, 40 [0068], of the flexible display substrate.
Regarding claim 13 which depends upon claim 8, Liu suggest the peeling the flexible display substrate off from the support substrate through a laser lift-off process comprises: irradiating the flexible display substrate with laser at a side of the support substrate away from the first surface, so as to enable the flexible display substrate to be separated from the support substrate as described at [0072-76] and Examiner takes official notice that irradiating the flexible display substrate with laser at a side of the support substrate away from the first surface, so as to enable the flexible display substrate to be separated from the support substrate is well known in the art.
Regarding claim 15, Liu discloses a flexible display substrate, 100 [0054] / 40  [0067], comprising a flexible base substrate, e.g. 40 [0067], wherein the flexible display substrate is provided with a bending region, 101 [0054], and a non-bending region, as annotated and a thickness of a portion of the flexible base substrate at the bending region is substantially smaller than a thickness of a portion of the flexible base substrate at the non-bending region, as shown.
Regarding claim 16 which depends upon claim 15, Liu suggests the portion of the flexible base substrate at the bending region is provided with a notch of a trapezoid shape at [0067].
Regarding claim 17 which depends upon claim 16, Liu suggests the notch is of an inverted-isosceles trapezoid shape at [0067].
Regarding claim 19, Liu teaches a display device, 100 [0054], comprising the flexible display substrate according to claim 15.
Regarding claim 20 which depends upon claim 19, Liu teaches the display device comprises a Liquid Crystal Display (LCD), a Light-Emitting Diode (LED) display, an Organic Light-Emitting Diode (OLED) display [0073], a Quantum-dot Light-Emitting Diode (QLED) display, or an Active Matrix Organic Light-Emitting Diode (AMOLED) display.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and U.S. 2021/0376302 (Tanaka).
Regarding claim 3 which depends upon claim 1, Liu teaches the substrate is glass and a LLO process is used to remove the flexible substrate from the glass [0075].
Tanka is directed to LLO processes on a glass carrier for display manufacture.
At [0068], Tanaka teaches glass has a high transmittance to laser.
Taken as a whole, the prior art is directed to structures and materials for making an OLED display using laser lift off processing.  Tanka teaches that Liu’s material has a high transmittance to laser.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the transparent material of the protrusion has a high transmittance to laser because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 4 which depends upon claim 3, at [0068], Tanaka suggests the transparent material of the protrusion is a material having a high transmittance to the laser at a wavelength of 308 nm.
Allowable Subject Matter
Claims 5-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 the prior art does not teach the device of claim 2, wherein the flexible base substrate is arranged on the transparent substrate at a region other than the protrusion, and an orthogonal projection of the flexible base substrate onto the support substrate does not coincide with an orthogonal projection of the protrusion onto the support substrate.
Regarding claim 6 the prior art does not teach the device of claim 2, wherein an interlayer dielectric layer is arranged on the flexible base substrate of the transparent substrate, and an orthogonal projection of the interlayer dielectric layer onto the support substrate does not coincide with an orthogonal projection of the protrusion onto the support substrate.
Regarding claim 7 the prior art does not teach the device of claim 2, wherein a barrier layer is arranged on the flexible base substrate of the transparent substrate, and an orthogonal projection of the barrier layer onto the support substrate does not coincide with an orthogonal projection of the protrusion onto the support substrate.
Regarding claim 10 the prior art does not teach the method of claim 9, wherein the forming the flat flexible base substrate continuous with the protrusion through a coating and baking process comprises: forming the flexible base substrate at a region other than the protrusion in such a manner that an orthogonal projection of the flexible base substrate onto the support substrate does not coincide with an orthogonal projection of the protrusion onto the support substrate.
Regarding claim 11 the prior art does not teach the method of claim 8, wherein the forming the driving circuitry and the light-emission unit at a side of the flexible base substrate away from the support substrate comprises: forming an opening extending in a direction perpendicular to the support substrate, an orthogonal projection of the opening onto the support substrate at least partially overlaps an orthogonal projection of the protrusion onto the support substrate, and the bending region of the flexible display substrate is formed at a region corresponding to the opening.
Claim 12 depends upon claim 11 and is allowable on that basis.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14 the prior art does not teach the method of claim 13, wherein irradiation intensity of the laser at a region corresponding to the protrusion is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893